Citation Nr: 1215811	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-30 569	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for the residuals of cervical spine (neck) injury.

2.  Entitlement to service connection for a right knee disability, claimed as right knee pain.

3.  Entitlement to service connection for a left knee disability, claimed as arthritis (degenerative joint disease) of the left knee with accompanying pain.

4.  Entitlement to service connection for a disability characterized by upper and/or low back pain.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or psychosis.

6.  Entitlement to service connection for a heart condition/disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2009, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

In March 2011, the Veteran submitted additional evidence that was associated with the claims file subsequent to the AOJ's most recent consideration of the claim in February 2011.  Waiver of review of the additional evidence by the AOJ has not been submitted.  See 38 C.F.R. § 20.1304(c) (2011).  In light of the Board's remand of the claims detailed below, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the additional development is completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted previously, the Board remanded the claims to the AOJ for additional development in December 2009.  The development pertained to record requests to treatment providers that had been identified and to afford the Veteran VA examinations and medical opinions in connection with his claims.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In regards to the record requests, the December 2009 remand instructed the AOJ to make arrangements to request and obtain medical records from the Veteran's treating private physician (Dr. Y.A.), a Dr. Gill, and the police department at which the Veteran previously worked.  Additionally, more recent VA treatment records (since October 2009) were to be obtained.

When the case was in remand status, records from Dr. Y.A. were properly obtained and associated with the claims file.  A record request was made to the Human Resources Division of Ogden City, Utah where the Veteran had worked in the police department.  In June 2010, Ogden City provided a response that it did not have any of the requested records.  As to Dr. Gill, a record request was made in May 2010 with no response.  In August 2010, VA personnel communicated with the Veteran and it was noted that Dr. Gill was retired and very sick.  Dr. Gill had received the request, but he did not think he had any records going far back.  The Veteran indicated that he would submit any of Dr. Gill's records if he had them in his possession.  The Veteran did not submit any records.  In view of these circumstances, the AOJ properly requested and obtained the available non-Federal medical records.  Further efforts concerning records from the police department or from Dr. Gill would be futile.  On remand, the AOJ also obtained more recent VA treatment records.  Thus, the December 2009 remand instructions were complied with as to the outstanding medical records.

On remand, the AOJ also scheduled the Veteran for VA examinations in connection with his claims.  In February 2010, an examination was conducted pertaining to the orthopedic claims and the heart condition claim.  In March 2010, a psychiatric examination was conducted.  Thus, the December 2009 remand instructions concerning VA examinations were complied with by the AOJ.

Although the VA examinations were conducted, the Board finds that the associated medical opinions did not substantially comply with the December 2009 remand instructions and are not completely adequate for deciding the claims.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

In regards to the claims of service connection pertaining to the neck, back, right knee, and left knee, the February 2010 VA examiner diagnosed the Veteran with degenerative arthritis and disc disease of the cervical spine with bilateral radiculopathy, degenerative arthritis and disc disease of the thoracolumbar spine, degenerative arthritis of the right knee status post total knee arthroplasty, and degenerative arthritis of the left knee status post arthroscopic meniscectomy.  As to the back and knee problems, the examiner gave the opinion that it is not at least as likely as not that the disabilities are related to military service.  The general rationale was that the disabilities are post-service in nature, genetic, and/or part of the Veteran's aging process.

Significantly, the VA examiner did not appear to consider an August 2005 letter from the Veteran's treating physician Dr. Y.A.  In that letter, Dr. Y.A. linked the Veteran's physical problems to wrestling that he participated in during military service.  The December 2009 remand instructions specifically requested the examiner to address the August 2005 letter when forming an opinion.  Thus, the claims must be remanded for another VA examination and medical nexus opinion that takes Dr. Y.A.'s August 2005 letter into account.  Moreover, the February 2010 VA examiner did not provide an opinion regarding the Veteran's cervical spine disability.  An opinion for this disability must also be obtained on remand.  Furthermore, the Veteran's service treatment records show that he was treated for complaints of a vague backache in July 1955.  The prospective examiner should also address this entry when providing an opinion.

With respect to the claim of service connection for a psychiatric disorder, the March 2010 VA examiner provided an Axis I diagnosis of delusional disorder, persecutory type.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Notably, the examiner did not provide an express opinion as to whether the Veteran's delusional disorder had its onset during, or is otherwise related to, his active military service.  Therefore, this claim must also be remanded for another VA examination and medical nexus opinion.  Additionally, although the March 2010 VA examiner did not provide a diagnosis of PTSD, VA treatment records dated after the examination show that the Veteran receives treatment for PTSD.  Thus, the prospective examiner must ascertain whether the Veteran in fact has PTSD.

In regards to the claim of service connection for a heart condition, the February 2010 VA examiner provided a diagnosis of idiopathic cardiomyopathy.  The examiner gave the opinion that it is not at least as likely as not that the Veteran's disability is related to or caused by any injuries or other diagnoses in service.  Although the opinion properly addressed the possibility of service incurrence, the Veteran contends that his heart condition may be a result of his other claimed disabilities.  Thus, the theory of secondary service connection has been raised.  Because this claim may be dependent on the outcome of the other service connection claims, the Board will defer adjudication of the matter at this time.  Another VA examination regarding the heart may be necessary if service connection is found to be warranted for any of the other claimed disabilities.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Salt Lake City, Utah.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since November 2010) from the Salt Lake City VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should list all of the Veteran's psychiatric disabilities in accordance with DSM-IV.

If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any other psychiatric disability that is related to his active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA examination of his neck, back, right knee, and left knee.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's disabilities affecting the neck, back, right knee, and left knee.

Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current neck, back, right knee, and/or left disability that is related to his active military service, including as the result of any wrestling activity or the July 1955 treatment for backache.  In providing an opinion, the examiner must specifically address the August 2005 letter from Dr. Y.A.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, consideration must be given to all of the evidence associated with the claims file since the February 2011 SSOC, including the evidence submitted by the Veteran in March 2011.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

